UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 7, 2010 (January 6, 2010) Commission File Number 0-8084 Connecticut Water Service, Inc. (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 06-0739839 (I.R.S. Employer Identification No.) 93 West Main Street, Clinton, CT (Address of principal executive office) (Zip Code) (860) 669-8636 (Registrant’s telephone number, including area code) Not Applicable (Former name, address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events Rate Increase Filing On January 6, 2010, The Connecticut Water Company, a wholly owned subsidiary of Connecticut Water Service, Inc. filed a request with the Connecticut Department of Public Utility Control for an amended rate schedule for Connecticut Water’s customers.The Company is proposing a multi-year rate plan seeking additional revenues in the amount of $16.28 million in the first rate year, $1.4 million in the second rate year, and $1.399 million in the third rate year. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Connecticut Water Service, Inc. (Registrant) Date:January 7, 2010 By:/s/ David C. Benoit David C. Benoit Vice President – Finance and Chief Financial Officer
